Name: Commission Regulation (EEC) No 32/93 of 8 January 1993 amending the agricultural conversion rates
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 9 . 1 . 93 Official Journal of the European Communities No L 5/19 COMMISSION REGULATION (EEC) No 32/93 of 8 January 1993 amending the agricultural conversion rates HAS ADOPTED THIS REGULATION : Article 1 The agricultural conversion are hereby fixed at ECU 1 = THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 3813/92 of 28 December 1992 on the unit of account and the conversion rates to be applied for the purposes of the common agricultural policy ('), and in particular Article 3 ( 1 ) thereof, Whereas the agricultural conversion rates were fixed by Commission Regulation (EEC) No 3822/92 (2) ; Whereas Regulation (EEC) No 3813/92 provides that, if, over a reference period, the absolute value of the dif ­ ference in the gaps between the currencies of any two Member States exceeds four points, any monetary gaps for the Member States concerned that exceed two points shall immediately be reduced to two points ; whereas, on the basis of the reference period 1 to 10 January 1993, this situation exists in respect of the Italian lira ; whereas a new agricultural conversion rate must therefore be fixed for that currency, 48,5563 Belgian francs and Luxembourg francs 8,97989 Danish kroner 2,35418 German marks 310,351 Greek drachmas 166,075 Spanish pesetas 7,89563 French francs 0,878776 Irish punt 2133,00 Italian lire 2,65256 Dutch guilders 209,523 Portuguese escudos 0,939052 Pound sterling. Article 2 This Regulation shall enter into force on 11 January 1993 . This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 8 January 1993 . For the Commission Rene STEICHEN Member of the Commission (') OJ No L 387, 31 . 12. 1992, p. 1 . 2 OJ No L 387, 31 . 12. 1992, p. 26.